Title: To Thomas Jefferson from Robert Smith, 17 August 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir:
            Navy department17 August 1802.
          
          Captain James Barron and some other Officers of the Navy who have been heretofore commissioned but whose Commissions for the want of proper blanks being then ready were filled up on such as were originally intended for Warrants, are solicitous for the sake of appearance, to have them exchanged; I have therefore the honor to request your signature to the 15 blank Commissions transmitted herewith, which I will cause to be filled up and distributed to such of the above mentioned Officers as may be entitled to them. I also enclose a Warrant for Wallace Wormley Midshipman & William Sweeney Gunner lately appointed, and 15 blank Warrants, which on receiving your signature I will have filled up & issued to such Gunners Boatswains and other Officers as may be entitled to them.—
          With much respect, I have the honor to be, yr mo ob servt,
          
            Rt Smith
          
        